United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-1157
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                         Wilmer Arqui Vargas-Rodriguez

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                   for the District of South Dakota - Aberdeen
                                  ____________

                            Submitted: March 12, 2018
                               Filed: June 6, 2018
                                 [Unpublished]
                                 ____________

Before GRUENDER, BEAM, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

       Wilmer Arqui Vargas-Rodriguez and two co-defendants each pleaded guilty
to one count of identity theft. Vargas-Rodriguez’s uncontested Guidelines range was
18 to 24 months, but the district court varied upwards and sentenced him to 46
months. In doing so, the district court relied primarily on two facts: (1) Vargas-
Rodriguez stole a car from a rental company in Las Vegas and drove it to South
Dakota, and (2) Vargas-Rodriguez installed credit card skimmers on gasoline pumps
to steal card numbers for use on fraudulent credit and debit cards. These facts, the
district court held, made Vargas-Rodriguez more culpable than his co-defendants,
whom the court had already sentenced in separate proceedings. On appeal, Vargas-
Rodriguez contends that the district court committed procedural error and imposed
a substantively unreasonable sentence. “In reviewing a sentence for procedural error,
we review the district court’s factual findings for clear error and its application of the
guidelines de novo.” United States v. Barker, 556 F.3d 682, 689 (8th Cir. 2009). We
review the sentence imposed for abuse of discretion. United States v. Feemster, 572
F.3d 455, 461 (8th Cir. 2009) (en banc).

      As to procedural error, Vargas-Rodriguez contends that the district court’s
variance was based on clearly erroneous facts. See id. (noting that “[p]rocedural error
includes . . . selecting a sentence based on clearly erroneous facts . . .” (cleaned up)).
Because Vargas-Rodriguez did not raise this objection below, we may reverse only
if the district court committed a plain error that affects Vargas-Rodriguez’s
substantial rights. United States v. Vaughn, 519 F.3d 802, 804 (8th Cir. 2008).

       Though plain error review of sentencing decisions places a heavy burden on
appellants, Vargas-Rodriguez has met that burden. Having thoroughly reviewed the
record, we find no evidence that Vargas-Rodriguez stole a car from a rental company
in Las Vegas. And, although the record references manufacturing and using stolen
credit cards, we are unsure how the district court concluded that Vargas-Rodriguez
actually installed card skimmers on gasoline pumps. Finding no record evidence
from which we can intuit the district court’s conclusions, we must hold that the
sentencing variance was plainly erroneous. Given the variance nearly doubled
Vargas-Rodriguez’s sentence, we have little trouble concluding it affected his
substantial rights. Because the sentence suffered from plain procedural error, we
need not reach Vargas-Rodriguez’s arguments concerning substantive reasonableness.



                                           -2-
We vacate and remand for resentencing.
               ______________________________




                            -3-